Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

 	In response to Applicant’s claims filed on September 8, 2021, claims 1-20 are now pending for examination in the application. 
In view of the appeal brief filed on 09/08/21, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below. 
To avoid abandonment of the application, appellant must exercise one of the following two options: 
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or, 
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid. 
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/HOSAIN T ALAM/              Supervisory Patent Examiner, Art Unit 2154                                                                                                                                                                                          
In response to Applicant’s claims filed on January 26, 2021, claims 1-20 are now pending for examination in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-13, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Struttman et al. (US Pub. No. 20170364701) in view of Venkataramani et al. (US Pub. No. 20200042475).

With respect to claim 1, Struttman et al. teaches a method comprising: 

segmenting, by a computing device, content of a document into a plurality of content segments (Paragraph 248 discloses segmenting the document); 

receiving, by the computing device, at least one change to the content (Paragraph 236 discloses changes (differentials) of files). Struttman et al. does not disclose individual storage blocks include having a storage portion and a buffer portion. 

However, Venkataramani et al. teaches storing, by the computing device, the plurality of content segments within a data structure, the data structure including storage blocks, in which individual storage blocks include having a storage portion and a buffer portion, and the storage of the plurality of content segments including storage of individual content segments within a the storage portion of the memory pool being partitioned into one or more memory areas that comprise a plurality of buffers, the plurality of buffers being target buffers of one or more RDMA data transfer operations from one or more data sources (module 6A20)). 


utilizing, by the computing device, a buffer portion of at least one storage block to store the at least one change to the content (Paragraph 64 discloses memory pool being partitioned into one or more memory areas that comprise a plurality of buffers, the plurality of buffers being target buffers of one or more RDMA data transfer operations from one or more data sources (module 6A20)).

Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Struttman et al. (differential document analysis) with Venkataramani et al. (buffer management). This would have facilitated data storage by analyzing changes and modifying storage requirements. See Venkataramani et al. Paragraphs 2-5. In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data storage management.  

The Struttman et al. reference as modified by Venkataramani et al. teaches all the limitations of claim 1. Regarding claim 2, Struttman et al. teaches the method of claim 1, wherein the storage block is a first storage block, the method further comprising: 
receiving, by the computing device, a second change to the content (Paragraph 236 discloses changes (differentials) of files); and 

utilizing, by the computing device, the buffer portion of the first storage block and a buffer portion of a second neighboring storage block of the data structure to store the second change to the content (Venkataramani et al. Paragraph 64 discloses memory pool being partitioned into one or more memory areas that comprise a plurality of buffers, the plurality of buffers being target buffers of one or more RDMA data transfer operations from one or more data sources (module 6A20)). 


The Struttman et al. reference as modified by Venkataramani et al. teaches all the limitations of claim 2. Regarding claim 3, Venkataramani et al. teaches the method of claim 2, further comprising adjusting the buffer portion in the first storage block and the buffer portion in the second, neighboring storage block of the data structure to be the same size (Paragraph 85 discloses monitoring the payload size of RDMA messages to dynamically adjust the apportionment (e.g., size, quantity, etc.) of advertised RDMA buffers to match the observed demand).
The Struttman et al. reference as modified by Venkataramani et al. teaches all the limitations of claim 2. Regarding claim 4, Struttman et al. teaches the method of claim 1, wherein the storage block is a first storage block, the method further comprising: 

receiving, by the computing device, a second change to the content (Paragraph 236 discloses changes (differentials) of files); 

generating, by the computing device, a new storage block in the data structure, the new storage block including a storage portion and a buffer portion, the new storage block neighboring the first storage block (Venkataramani et al. Paragraph 64 discloses memory pool being partitioned into one or more memory areas that comprise a plurality of buffers, the plurality of buffers being target buffers of one or more RDMA data transfer operations from one or more data sources (module 6A20)); and 

utilizing, by the computing device, the buffer portion of the first storage block and the storage portion and the buffer portion of the new storage block of the data structure to store the second change to the content (Venkataramani et al. Paragraph 64 discloses memory pool being partitioned into one or more memory areas that comprise a plurality of buffers, the plurality of buffers being target buffers of one or more RDMA data transfer operations from one or more data sources (module 6A20)). 


The Struttman et al. reference as modified by Venkataramani et al. teaches all the limitations of claim 4. Regarding claim 5, Venkataramani et al. teaches the method of claim 4, further comprising adjusting the buffer portion in the first storage block and the buffer portion in the new storage block of the data structure to be the same size (Paragraph 85 discloses monitoring the payload size of RDMA messages to dynamically adjust the apportionment (e.g., size, quantity, etc.) of advertised RDMA buffers to match the observed demand).


The Struttman et al. reference as modified by Hopcroft et al. teaches all the limitations of claim 1. Regarding claim 6, Hopcroft et al. teaches the method of claim 1, wherein the buffer portion is at least 20% of the storage block (Paragraph 85 discloses monitoring the payload size of RDMA messages to dynamically adjust the apportionment (e.g., size, quantity, etc.) of advertised RDMA buffers to match the observed demand).

With respect to claim 8, Struttman et al. teaches a system comprising: 

a memory (Paragraph 8 discloses memory); and 

one or more processors (Paragraph 8 discloses processors) in communication with the memory and configured to, segment content of a document into a plurality of content segments (Paragraph 248 discloses segmenting the document).  Struttman et al. does not disclose individual storage blocks include having a storage portion and a buffer portion. 

However, Venkataramani et al. teaches store the plurality of content segments within a data structure, the data structure including storage blocks, in which individual storage blocks include having a storage portion and a buffer portion, and the storage of the plurality of content segments including storage of individual content segments within a the storage portion of the storage blocks of the data structure (Paragraph 64 discloses memory pool being partitioned into one or more memory areas that comprise a plurality of buffers, the plurality of buffers being target buffers of one or more RDMA data transfer operations from one or more data sources (module 6A20)); and 
responsive to at least one change to the content of the document, store the at least one change to the content utilizing a buffer portion of at least one storage block (Paragraph 64 discloses memory pool being partitioned into one or more memory areas that comprise a plurality of buffers, the plurality of buffers being target buffers of one or more RDMA data transfer operations from one or more data sources (module 6A20)).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Struttman et al. (differential document analysis) with Hopcroft et al. (storing and retrieval of data). This would have facilitated data storage by analyzing changes and modifying storage requirements. See Hopcroft et al. Paragraphs 4-5. In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data storage management. 


With respect to claim 9, it is rejected on grounds corresponding to above rejected claim 2, because claim 9 is substantially equivalent to claim 2.

With respect to claim 10, it is rejected on grounds corresponding to above rejected claim 3, because claim 10 is substantially equivalent to claim 3. 

With respect to claim 11, it is rejected on grounds corresponding to above rejected claim 4, because claim 11 is substantially equivalent to claim 4. 

With respect to claim 12, it is rejected on grounds corresponding to above rejected claim 5, because claim 12 is substantially equivalent to claim 5. 

With respect to claim 13, it is rejected on grounds corresponding to above rejected claim 6, because claim 13 is substantially equivalent to claim 6.

With respect to claim 15, Struttman et al. teaches a non-transitory machine-readable medium encoding instructions that when executed by one or more processors cause a process to be carried out, the process comprising: 

segmenting content of a document into a plurality of content segments (Paragraph 248 discloses segmenting the document); 
storing the plurality of content segments within a data structure, the data structure including storage blocks, in which individual storage blocks include having a storage portion and a buffer portion, and the storage of the plurality of content segments including storage of individual content segments.  Struttman et al. does not disclose individual storage blocks include having a storage portion and a buffer portion. 

However, Venkataramani et al. teaches store the plurality of content segments within a data structure, the data structure including storage blocks, in which individual storage blocks include having a storage portion and a buffer portion, and the storage of the plurality of content segments including storage of individual content segments within a the storage portion of the storage blocks of the data structure (Paragraph 64 discloses memory pool being partitioned into one or more memory areas that comprise a plurality of buffers, the plurality of buffers being target buffers of one or more RDMA data transfer operations from one or more data sources (module 6A20)); and 
responsive to at least one change to the content of the document, store the at least one change to the content utilizing a buffer portion of at least one storage block (Paragraph 64 discloses memory pool being partitioned into one or more memory areas that comprise a plurality of buffers, the plurality of buffers being target buffers of one or more RDMA data transfer operations from one or more data sources (module 6A20)).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Struttman et al. (differential document analysis) with Hopcroft et al. (storing and retrieval of data). This would have facilitated data storage by analyzing changes and modifying storage requirements. See Hopcroft et al. Paragraphs 4-5. In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data storage management. 


With respect to claim 16, it is rejected on grounds corresponding to above rejected claim 2, because claim 16 is substantially equivalent to claim 2. 

With respect to claim 17, it is rejected on grounds corresponding to above rejected claim 3, because claim 17 is substantially equivalent to claim 3.

With respect to claim 18, it is rejected on grounds corresponding to above rejected claim 4, because claim 18 is substantially equivalent to claim 4. 

With respect to claim 19, it is rejected on grounds corresponding to above rejected claim 5, because claim 19 is substantially equivalent to claim 5. 

Claim(s) 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Struttman et al. (US Pub. No. 20170364701) in view of Venkataramani et al. (US Pub. No. 20200042475) in view of Ahmed et al. (US Pub. No. 20100198730). 

The Wade et al. reference as modified by Dodd et al. teaches all the limitations of claim 1. Regarding claim 7, Wade et al. as modified by Dodd et al. does not disclose wherein the at least one change to the content comprises deleting content from a content segment of the plurality of content segments stored in a content portion of at least one storage block such that a buffer portion of the at least one storage block is increased in size. 
However, Ahmed et al. teaches the method of claim 1, wherein the at least one change to the content comprises deleting content from a content segment of the plurality of content segments stored in a content portion of at least one storage block such that a buffer portion of the at least one storage block is increased in size (See Paragraph 129 “determine when and whether to scale the storage or increase buffer cache size”). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Wade et al. (document differential) and Dodd et al. (storing digital data) with Ahmed et al. (data storage operations). This would
have facilitated data storage. See Ahmed et al. Paragraphs 2-5. In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data storage management.

With respect to claim 14, it is rejected on grounds corresponding to above rejected claim 7, because claim 14 is substantially equivalent to claim 7.

With respect to claim 20, it is rejected on grounds corresponding to above rejected claim 7, because claim 20 is substantially equivalent to claim 7.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-Pub. No. 20170364701 is directed storing differentials: [0258-259] Upon encountering an initial version in block 286, some embodiments may proceed to block 292 and initialize a copy of the document to the initial version, for example, setting a working copy of the document to be equal to the initial version that was retrieved. Some embodiments may then determine whether there are more changes in the buffer to process, indicated as indicated by block 294. In some cases, some embodiments may determine whether the buffer is empty or there are more values, that is sets of changes, stacked in the buffer. Some embodiments may, upon determining that there are more changes, retrieve a next set of changes from the buffer, as indicated by block 296, in some cases this may include deleting that next set of changes from the buffer to update the buffer to reflect the next set of changes are to be applied. In some cases, this may be characterized as popping a set of changes from a stack.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154